Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 5/3/2021, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 1-9, 11-20, and 23-25.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Last limitation of claim 24: 
“a P-type first contact and an N-type second contact, each of the first and second contacts extending from the dielectric layer toward the substrate and being laterally surrounded by each of the first and second intrinsic GaAlN layers and the first and second doped GaAlN layers.”

Allowable Subject Matter

Claims 1-9, 11-20, and 23-25 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a transition layer between the superlattice and a substrate, wherein the transition layer has a different chemical composition than the substrate and the first and second contacts land on the transition layer.

Regarding Claim 18, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a transition layer located over the substrate and having a different chemical composition than the substrate.

Regarding Claim 24, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a P-type first contact and an N-type second contact, each of the first and second contacts extending from the dielectric layer toward the substrate and being laterally surrounded by each of the first and second intrinsic GaAlN layers and the first and second doped GaAlN layers.

All other pending claims are dependent on the claims above and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	
	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899